Gary, J. The appellee, sheriff of Cook county, sued the appellants for the use of Franklin Emery, upon a replevin bond given by the appellants, in a replevin, suit commenced by individuals composing the firm of Paris, Allen & Co., against Emery. None of the firm of Paris, Allen. & Co. were parties to the bond. The appellants pleaded that the merits were not tried, in the replevin suit, and that the goods and chattels there in question were the “ property of these defendants.” Whatever may have been the accident or mistake by which the appellants pleaded property in themselves, instead of in Paris, Allen & Co., as it must be supposed they intended to do, there the plea stood, and the case was tried upon an issue made on that allegation of “ property of these defendants.” There is no other question in the case which needs to be considered, for the appellee was entitled to recover the value of the property unless the appellants proved it was theirs. This they did not attempt to do, but offered evidence that it was the property of Paris, Allen & Co. This evidence being rejected, the appellee recovered. There is no error and the judgment is affirmed. Holler v. Coleson, 23 Ill. App. 324. Judgment affirmed.